Citation Nr: 1739061	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-34 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1972.  The Veteran has been awarded the National Defense Service Medal, Vietnamese Service Medal with one star, Combat Action Ribbon, Vietnamese Campaign Medal with device, Vietnamese Civil Action, Cross of Gallantry with palm, and M-16 Sharpshooters Shooting Badge.  

This appeal to the Board of Veterans' Appeals (Board is from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).  

In support of his claims, the Veteran testified at a hearing at the RO in June 2017 before the undersigned Veterans Law Judge of the Board.  At this hearing and throughout the appeal the Veteran has referred to symptoms of tinnitus.  Although the August 2011 rating action did not include the issue of service connection for tinnitus, based on this evidence, the Board broadens the issue in appellate status to include the question of service connection for tinnitus and considers whether it is attributable to service. 

The issue of service connection for peripheral neuropathy of the lower extremities is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to an incident of service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, post-service VA examinations indicate diagnoses of bilateral hearing loss and tinnitus. 

In regard to element (2), in-service incurrence, the Veteran contends he has current hearing loss due to excessive noise exposure during combat in Vietnam.  He is capable of describing and reporting his noise exposure in service.  It is also noted that VA has conceded combat exposure; thus, noise exposure is deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a)(b).

In regard to element (3), causal relationship, the record contains an August 2011 VA medical opinion which is against the claim.  The examiner indicated that there was no significant threshold shift during service and there was no hearing loss present in either ear at the time of his separation from service.  The Board notes, however, that in regard to the Veteran's bilateral hearing loss, the absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, the Board notes that the examiner did not discuss the Veteran's reports of hearing loss and tinnitus during service and since service.  The Veteran is competent to report in-service hearing problems and tinnitus, continuous hearing loss symptomatology and tinnitus since service, and current symptoms that form the basis for diagnosis of the disabilities.  Thus, the Board finds that the opinion provided by the examiner is not persuasive.   

In light of the less than persuasive VA audiological examination report, the Board cannot conclude that the evidence for and against the claim is in relative equipoise.  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has bilateral hearing loss and tinnitus that had onset during his period of service.  Service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  


REMAND

The Veteran states that he has developed peripheral neuropathy of the extremities that is related to military service, specifically herbicide exposure.  VA medical examination and opinion are needed.   

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records dated from May 2016 forward.

2. The Veteran should be afforded a VA neurology examination to determine the etiology of the diagnosed peripheral neuropathy. All indicated tests and studies are to be performed. The examiner should render an opinion as to whether it is at least as likely as not (50% or greater probability) that peripheral neuropathy of the lower extremities had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides.  Herbicide exposure is presumed.

A complete explanation for any opinion expressed should be included in the report and the Veteran's statements and history should be considered. The e-file must be made available to and reviewed by the examiner.

3. Thereafter, the RO should readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


